Citation Nr: 1636736	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  15-28 871 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death for the purposes of Dependency and Indemnity Compensation (DIC). 

2.  Entitlement to a survivor's pension. 

3.  Entitlement to accrued benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army including recognized guerrillas in service of the United States from October 1942 to September 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) from January 2015 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

The appellant and her daughter testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in January 2016.  A transcript of the hearing is associated with the claims file.  

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system contains additional VA adjudicative records and a copy of the hearing transcript that have been considered.  In August 2016, the appellant submitted private medical records directly to the Board.  As the substantive appeal in this case was received after February 2, 2013, the Board has considered these records prior to Agency of Jurisdiction (AOJ) review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  The records are duplicates of medical records from October 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in August 2012; the causes of death listed on the Commonwealth Death Certificate as expanded by the certifying physician were congestive heart failure, hypertensive heart disease, chronic bronchial asthma, and senility. 

2.  The Veteran's congestive heart failure, hypertensive heart disease, chronic bronchial asthma, and senility first manifested many years after active service and were not caused or aggravated by any aspect of service.  

3.  The Veteran served in the Philippine Commonwealth Army including recognized guerrillas in service of the United States from October 1942 to September 1945.  

4.  At the time of his death, the Veteran had no service-connected disabilities.  
  

CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for entitlement to survivor's pension are not met.  38 U.S.C.A. § 107, 1521, 1543 (West 2014); 38 C.F.R. § 3.340 (2015). 

3.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (d) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided notice in September 2014 that met the requirements including all criteria and necessary evidence to substantiate claims for DIC and service-connection for the cause of the Veteran's death except that the notice did not advise the appellant of the conditions, if any, for which the Veteran was service-connected at the time of his death.  See Hupp v. Nicholson, 21 Vet. App 342, 352-53 (2007).  The RO provided this information in correspondence in January 2015 followed by readjudication of the claim in February 2015.  Notice was not required for the claims for a survivor's pension or accrued benefits because these issues involve claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004).     

VA obtained the Veteran's service personnel records and received post-service records of private medical care from 2003 to 2011.  In response to requests by the RO, the National Personnel Records Center reported that records of medical treatment during service, if any, were not available.  The appellant was informed in correspondence in January 2015.  During the January 2016 Board hearing, the undersigned VLJ complied with the requirements of 38 C.F.R. 3.103(c)(2)(2015).  The appellant has not identified any shortcomings in the conduct of the hearing or in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the appellant, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  DIC and Service Connection for the Cause of the Veteran's Death

The Veteran served as a recognized Philippine guerrilla and infantryman.  The Veteran died in August 2012.  The appellant is the Veteran's unremarried surviving spouse.  The immediate and underlying causes of death listed on a Republic of the Philippines Certificate of Death are congestive heart failure and senility.  In an October 2014 statement, the physician who signed the Certificate noted that the immediate cause of death was congestive heart failure with antecedent causes as hypertensive heart disease and chronic bronchial asthma, and a contributing cause was senility.  The death was unattended; there is no lay or medical evidence that the Veteran was receiving VA medical care.  

At the time of his death, the Veteran had no service-connected disabilities.  

The appellant contended during the January 2016 Board hearing that she was entitled to DIC, survivor's pension, and accrued benefits because the Veteran had served honorably during World War II and that he died from a back disorder or deformity.  A marriage certificate showed that the appellant married the Veteran in January 1949 at the age of almost seventeen.  The appellant was approximately fourteen when the Veteran was discharged from service.  Neither the appellant nor her daughter could recall the state of the Veteran's health during service or was able to obtain relevant records of service or medical care prior to 2003.   

A Veteran's death will be considered service-connected where a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular diseases are among those disorders for which the presumption and continuity of symptoms is available.  

As noted above, no records of medical care during active service could be recovered.  The earliest records of care in the file are records of hospitalization in July and August 2003 for an intestinal obstruction.   Records of outpatient treatment from June 2006 to November 2011 provided by the physician who signed the death certificate showed that the Veteran was treated infrequently for minor wounds and lesions, cough, one episode of dizziness, and in November 2011 for chest pain, cough, and difficulty breathing for the past five days.  The Veteran was treated at a hospital for five hours in March 2012 for acute gastritis.  There is no indication in these records or in the physician's October 2014 statement that any of the causes of death first manifested or were caused or aggravated by the Veteran's World War II service that he performed between the ages of 16 and 19.    

The Board finds that service connection for the causes of death, specifically congestive heart failure, hypertensive heart disease, asthma, and senility, is not warranted because there is no competent lay or medical evidence that these diseases manifested during service or were caused or aggravated during service as a teenager more than 65 years prior to his death.  Records of care from 2003 to 2012 also do not show that the Veteran was diagnosed and treated for the diseases in the years prior to his death.  Te single episode of chest pain and difficulty breathing in November 2011 manifested only a few days earlier.  

The Board recognizes the Veteran's honorable service during wartime and the appellant's sincere belief that the Veteran's death was caused by that service or that she is entitled to DIC benefits because of that service.  However, entitlement to the benefits is not supported by any evidence of record.  The Board lacks authority to grant benefits on an equitable basis, no matter how compelling the argument.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board considered whether a medical opinion addressing a possible relationship between the causes of death and active service was necessary.  38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this case, the Board finds that there is no reasonable possibility that a medical review of the file would aid in substantiating the claim because there is no lay or medical evidence upon which to base an opinion other than that the Veteran did perform infantry service during wartime from 1942 to 1945 at a young age.  

If the veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  DIC benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected if the Veteran died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the veteran's separation from active service.  38 U.S.C.A. § 1318(b) (West 2014); 38 C.F.R. 
§ 3.22 (2015).  In this case, the Veteran was not receiving or entitled to receive compensation for service-connected benefits.  Therefore, entitlement to DIC under 38 U.S.C.A. § 1318 is not warranted.   

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Survivor's Pension and Accrued Benefits

Service department records showed that the Veteran served in the Commonwealth Philippine Army and recognized guerrillas from October 1942 to September 1945.  As service department certifications of service are binding on VA, there is no additional evidence for the appellant to provide.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The appellant does not dispute that the Veteran's service was as certified.  

Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person in the Armed Forces, except for benefits under: (1) contracts for National Service Life Insurance entered into before February 18, 1946; (2) chapter 10 of Title 37 of the United States Code; and, (3) chapters 11, 13, 23 and 34 of Title 38 of the United States Code.  38 U.S.C.A. § 107(a); 1521, 1541.   Survivor's pensions are provided under chapter 15 for Title 38 of the United States Code which is not an exception to the underlying service requirement.  Therefore, survivor's pension benefits are precluded as a matter of law because the Veteran's service is not qualifying service.  

Periodic payments for VA benefits for which a veteran was entitled at time of death under existing ratings or decisions or those based on evidence in the file at death and due and unpaid may be paid upon the death of the Veteran's spouse to the children of the deceased veteran.  38 U.S.C.A. § 5121.  A claim for accrued benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000 (d).  

Here, the Veteran died in August 2012.  The claims file contains no evidence of disabilities, claims, ratings or decisions at the time of his death that entitled the Veteran to any VA benefits at that time.  No additional evidence received after the date of death may be considered.  Moreover, claims for accrued benefits must be received within one year of the Veteran's death.  Here, the appellant's informal claim for accrued benefits was received in August 2014, more than one year after the death.  Therefore, no compensation was due or unpaid.  

In cases such as this, where the law and not the evidence is dispositive, the claims are to be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for cause of the Veteran's death is denied. 

Entitlement to a survivor's pension is denied. 

Entitlement to accrued benefits is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


